Title: To Thomas Jefferson from Joel Barlow, 8 March 1793
From: Barlow, Joel
To: Jefferson, Thomas



My Dear Sir
Paris 8 March 1793

I have been extremely anxious lest some of the late transactions in France should be so far misrepresented to the Patriots in America as to lead them to draw conclusions unfavorable to the cause of liberty in this hemisphere. You are sensible that in order to form a proper judgement it is necessary to combine many circumstances that cannot be well understood by men out of the country. The new Minister who is now gone to America bears a good character, I am sure the intention of sending him to replace the one that was there before is a very honest one. The nation concieves itself to have been misrepresented in every country. How far it is true in America, I cannot tell. But I am convinced that the Americans have been misrepresented here. At least I hope it is so, for I hope we are still republicans in theory and practice, tho’ those of the French who know us only through the diplomatic chanel are disposed to doubt it.
These good people are now at war with all Europe. The liberation of the Spanish Colonies I think will be a speedy consequence of their war with Spain. This can scarcely fail to turn to the advantage of the United States by securing peace with our neighbours. I think now I shall sail in the month of April. This comes by a Mr. Corbin of  Virginia, a young man who appears amiable and well informed. I enclose to you a little address which I wrote to the people of Piemont While I was in Savoy. I am my dear Sir with great respect your obet. Serv.

Joel Barlow

